DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21, 25-32 and 34-38 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cormier et al. (US Patent 9,155,580).
With respect to claim 21, Cormier discloses a bone fastener (see figures 9 and 10 below) comprising: an implant receiver (fig 9, 14) including a cavity (see fig 10 below for screw head) and spaced apart arms (See fig 9 below), the arms each including an inner surface (see fig 10 below) and an opposite outer surface (See fig 9 below), the inner surfaces defining an implant cavity, the outer surfaces being free of threads (fig 9); and a screw (fig 9, 212) having a head (fig 10, 18) and a shaft (fig 10, 260), the head being disposed in the cavity, the shaft including a non-threaded inner surface (fig 10, 40) defining a longitudinal cavity (fig 10, 40) and openings (fig 10, 212) in communication with the longitudinal cavity, the openings including a first array of openings (see fig 10 below) disposed in axial alignment along the shaft and a second array of openings (See fig 10 below) disposed in axial alignment along the shaft, the first array of openings being offset from second array of openings (see fig 10 below offset 90 degrees). With respect to claim 25, Cormier discloses wherein the inner surfaces of the arms each include threads (see fig 10 below) configured to mate with threads of a set screw. With respect to claim 26, Cormier discloses wherein the head includes a socket in communication with the longitudinal cavity, the socket having a cross-sectional configuration selected from the group consisting of hexalobular, cruciform, Philips, square, polygonal and star (See fig 10 below). With respect to claim 27, Cormier discloses wherein the second array of openings is spaced apart from the first array of openings within a 90-degree quadrant of the shaft (see fig 10 below). With respect to claim 28, Cormier discloses wherein the second array of openings is spaced apart from the first array of openings within a 90-degree quadrant of the shaft such that the openings are entirely within the 90-degree quadrant of the shaft (See fig 10 below). With respect to claim 29, Cormier discloses wherein the first array of openings extends along a first longitudinal axis, the second array of openings extending along a second longitudinal axis, the second longitudinal axis being offset from the first longitudinal axis (See fig 10 below). With respect to claim 30, Cormier discloses wherein the second array of openings is spaced apart from the first array of openings within a 90-degree quadrant of the shaft (see fig 10 below). With respect to claim 31, Cormier discloses wherein the second array of 0penings is spaced apart from the first array of openings within a 90-degree quadrant of the shaft such that the openings are entirely within the 90-degree quadrant of the shaft (fig 10 below the centers are within 90 degrees of each other). With respect to claim 32, Cormier discloses wherein the arrays of openings each include a plurality of lateral fenestrations disposed in a serial orientation (fig 10, 211) along the shaft. With respect to claim 34, Cormier discloses wherein the longitudinal cavity extends through a distal tip of the shaft (fig 10, 40 extends through the end). With respect to claim 35, Cormier discloses wherein the screw is rotatable relative to the implant receiver in a multi-axial configuration (fig 10, head 18 is spherical). With respect to claim 36, Cormier discloses wherein the openings each extend perpendicular to a longitudinal axis defined by the longitudinal cavity (see fig 10 below). With respect to claim 37, Cormier discloses, wherein an outer surface of the shaft includes threads (fig 10, 80), at least one of the openings being positioned between adjacent ones of the threads on the outer surface of the shaft (fig 10, opening 211 are between threads). With respect to claim 38, Cormier discloses wherein an outer surface of the shaft includes threads (fig 10, 80), the openings each being positioned between adjacent ones of the threads on the outer surface of the shaft (see fig 9 below).

    PNG
    media_image1.png
    587
    627
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 22-24 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cormier et al. (US Patent 9,155,580) in view of Barker et al. (US 2002/0026193).
With respect to claim 40, Cormier et al. discloses a bone fastener (see figures 9 and 10 above) comprising: an implant receiver (fig 9, 14) including a cavity (see fig 10 below for screw head) and spaced apart arms (See fig 9 below), the arms each including an inner surface (see fig 10 below) and an opposite outer surface (See fig 9 below), the inner surfaces defining an implant cavity, the outer surfaces being free of threads (fig 9); and a screw (fig 9, 212) having a head (fig 10, 18) and a shaft (fig 10, 260), the head being disposed in the cavity, the shaft including a non-threaded inner surface (fig 10, 40) defining a longitudinal cavity (fig 10, 40) and openings (fig 10, 212) in communication with the longitudinal cavity, the longitudinal cavity extending through a distal tip of the shaft (fig 10, 40), the openings including a first array of openings (see fig 10 above) disposed in axial alignment along the shaft and a second array of openings (See fig 10 above) disposed in axial alignment along the shaft, the first array of openings being offset from second array of openings (see fig 10 above offset 90 degrees), the shaft including an outer surface comprising a plurality of threads (see fig 9 above), the openings each being positioned between adjacent ones of the threads (see fig 9 above) on the outer surface of the shaft.
Cormier discloses the claimed invention except for the receiver having a groove and a ring positioned in the groove such that the ring engages the head to prevent the screw from translating axially relative to the implant receiver in one direction; and a crown having a first portion and a second portion, the first portion engaging the head, the second portion being disposed in the implant cavity.
Barker discloses the receiver (Fig 7, 30) having a groove (fig 7, 41) and a ring (Fig 7, 90) positioned in the groove such that the ring engages the head (fig 7, 54) to prevent the screw from translating axially relative to the implant receiver in one direction (paragraph 44, won’t pass out of the receiver); and a crown (Fig 7, 70) having a first portion (fig 7, 78)and a second portion (Fig 7, 72) , the first portion engaging the head, the second portion being disposed in the implant cavity (fig 7) to enable holding the screw in the receiver and better locking of the anchor in the receiver (abstract). With respect to claim 24, the crown has a passageway extending through the portions (See fig 7 below).

    PNG
    media_image2.png
    728
    639
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Cormier to include the receiver having a groove and a ring positioned in the groove such that the ring engages the head to prevent the screw from translating axially relative to the implant receiver in one direction; and a crown having a first portion and a second portion, the first portion engaging the head, the second portion being disposed in the implant cavity in view of Barker in order to enable holding the screw in the receiver and better locking of the anchor in the receiver.
Claim(s) 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cormier et al. (US Patent 9,155,580) in view of Mitchel (US Patent 8,821,506).
With respect to claim 33, Cormier discloses the claimed invention except for the shaft having a closed distal tip.
Mitchel discloses a screw shaft having either an open tip (fig 3B) or a closed tip (fig 3D) to prevent injected material from going through the end of the shaft (col. 5, ll. 26-34).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the shaft having a closed distal tip in view of Mitchel in order to prevent injected material from going through the end of the shaft.
Claim(s) 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cormier et al. (US Patent 9,155,580) in view of Barker et al. (US Pub 2002/0026193) in view of Mitchel (US Patent 8,821,506).
With respect to claim 39, Cormier et al. discloses a bone fastener (see figures 9 and 10 above) comprising: an implant receiver (fig 9, 14) including a cavity (see fig 10 below for screw head) and spaced apart arms (See fig 9 below), the arms each including an inner surface (see fig 10 below) and an opposite outer surface (See fig 9 below), the inner surfaces defining an implant cavity, the outer surfaces being free of threads (fig 9); and a screw (fig 9, 212) having a head (fig 10, 18) and a shaft (fig 10, 260), the head being disposed in the cavity, the shaft including a non-threaded inner surface (fig 10, 40) defining a longitudinal cavity (fig 10, 40) and openings (fig 10, 212) in communication with the longitudinal cavity, the openings including a first array of openings (see fig 10 above) disposed in axial alignment along the shaft and a second array of openings (See fig 10 above) disposed in axial alignment along the shaft, the first array of openings being offset from second array of openings (see fig 10 above offset 90 degrees), the shaft including an outer surface comprising a plurality of threads (see fig 9 above), the openings each being positioned between adjacent ones of the threads (see fig 9 above) on the outer surface of the shaft.
Cormier discloses the claimed invention except for the receiver having a groove and a ring positioned in the groove such that the ring engages the head to prevent the screw from translating axially relative to the implant receiver in one direction; and a crown having a first portion and a second portion, the first portion engaging the head, the second portion being disposed in the implant cavity and does not disclose the shaft having a closed distal tip.
Barker discloses the receiver (Fig 7, 30) having a groove (fig 7, 41) and a ring (Fig 7, 90) positioned in the groove such that the ring engages the head (fig 7, 54) to prevent the screw from translating axially relative to the implant receiver in one direction (paragraph 44, won’t pass out of the receiver); and a crown (Fig 7, 70) having a first portion (fig 7, 78)and a second portion (Fig 7, 72) , the first portion engaging the head, the second portion being disposed in the implant cavity (fig 7) to enable holding the screw in the receiver and better locking of the anchor in the receiver (abstract).
Mitchel discloses a screw shaft having either an open tip (fig 3B) or a closed tip (fig 3D) to prevent injected material from going through the end of the shaft (col. 5, ll. 26-34).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Cormier to include the receiver having a groove and a ring positioned in the groove such that the ring engages the head to prevent the screw from translating axially relative to the implant receiver in one direction; and a crown having a first portion and a second portion, the first portion engaging the head, the second portion being disposed in the implant cavity in view of Barker in order to enable holding the screw in the receiver and better locking of the anchor in the receiver and it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the shaft having a closed distal tip in view of Mitchel in order to prevent injected material from going through the end of the shaft.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 10363070 B2 discloses a receiver with a ring and crown
US 9924971 B2 discloses a receiver with a ring and crown
US 9603644 B2 discloses a screw with an inner cavity and an arrays of openings
US 20150196371 A1 discloses a screw with an inner cavity and an arrays of openings
US 20150182260 A1 discloses a receiver with a ring and crown
US 20140058461 A1 discloses a screw with an inner cavity and an arrays of openings
US 8574273 B2 discloses a screw with an inner cavity and an arrays of openings
US 20120203286 A1 discloses a screw with an inner cavity with open and closed distal ends
US 20120203287 A1 discloses a screw with an inner cavity and an arrays of openings
US 8062270 B2 discloses a screw with an inner cavity and an arrays of openings
US 20110125265 A1 discloses a screw with an inner cavity and an arrays of openings
US 20100137875 A1 discloses a receiver and a tool for implanting
US 20050059972 A1 discloses a screw with an inner cavity and an arrays of openings
US 20050015061 A1 discloses a screw with an inner cavity and an arrays of openings
US 20050015060 A1 discloses a screw with an inner cavity and an arrays of openings
US 20040225292 A1 discloses a screw with an inner cavity and an arrays of openings
US 6517542 B1 discloses a screw with an inner cavity and an arrays of openings
US 6210376 B1 discloses a screw with an inner cavity and an arrays of openings





Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J COTRONEO whose telephone number is (571)270-7388. The examiner can normally be reached Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571) 272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.










Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.J.C/Examiner, Art Unit 3773                                                                                                                                                                                                        /EDUARDO C ROBERT/Supervisory Patent Examiner, Art Unit 3773